--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


November 15, 2018


USA Technologies, Inc.
100 Deerfield Lane
Suite 300
Malvern, PA  19355
Attention: Priyanka Singh



 
Re:
CONSENT TO EXTENSION



Dear Sir or Madam:


We refer to that certain Credit Agreement, dated as of November 9, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among USA Technologies, Inc., a Pennsylvania corporation
(the “Borrower”), the other Loan Parties party thereto (together with the
Borrower, the “Loan Parties”), the lenders party thereto from time to time (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Credit
Agreement.


The Loan Parties have requested that the Administrative Agent consent to an
extension of the delivery of the Borrower’s audited financial statements for the
fiscal year ended June 30, 2018, the unaudited financial statements for the
fiscal quarter ended September 30, 2018, and the related compliance certificates
required to be delivered pursuant to Section 5.01(a), (b) and (c), as
applicable, of the Credit Agreement to December 31, 2018 (collectively, the
“Specified Extension”).


At your request and subject to the terms and conditions of this letter
agreement, the Administrative Agent and the Lenders consent to the Specified
Extension.  As a condition to such consent, the Loan Parties hereby agree that
the Applicable Rate from and after the date of this letter agreement shall be
set at Category 1 until the unaudited financial statements and related
compliance certificate required to be delivered pursuant to Sections 5.01(b) and
(c) with respect to the fiscal quarter ending September 30, 2018, are delivered
to the Administrative Agent.


Each of the Loan Parties hereby (a) agrees that no Default or Event of Default
exists as of the date hereof, (b) reaffirms all of its obligations and covenants
under the Credit Agreement and the other Loan Documents to which it is a party,
(c) restates and renews each and every representation and warranty heretofore
made by it in the Credit Agreement and the other Loan Documents as fully as if
made on the date hereof (except with respect to representations and warranties
made as of an expressed date, in which case such representations and warranties
shall be true and correct as of such date) and (d) agrees that none of its
respective obligations and covenants shall be reduced or limited by the
execution and delivery of this letter agreement.



--------------------------------------------------------------------------------

This letter agreement shall not become effective until (a) each of the Loan
Parties and the Administrative Agent have executed and delivered this letter
agreement to the Administrative Agent, (b) the Loan Parties shall have paid to
the Administrative Agent, for the benefit of the Lenders, a non-refundable
extension fee of $52,800.00 in immediately available funds, and (c) the Loan
Parties shall have paid (or made arrangements acceptable to the Administrative
Agent to pay) all outstanding legal fees of counsel to the Administrative
Agent.  Except for the consents set forth above, the text of the Credit
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect.  This letter agreement shall not constitute an amendment to of any
other provision of the Credit Agreement or any other Loan Document. The
Specified Extension is a one-time consent and shall not be construed as an
agreement to consent to any future event. No consent by the Administrative Agent
or the Lenders under the Credit Agreement or any other Loan Document is granted
or intended except as expressly set forth herein.  Except as set forth herein,
the consents agreed to herein shall not constitute a modification of the Credit
Agreement or any of the other Loan Documents, or a course of dealing with the
Administrative Agent and the Lenders at variance with the Credit Agreement or
any of the other Loan Documents, such as to require further notice by the
Administrative Agent or the Lenders to require strict compliance with the terms
of the Credit Agreement and the other Loan Documents in the future.  This letter
agreement shall be a “Loan Document” for all purposes under the Credit
Agreement. This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.  This letter agreement may
be executed in any number of counterparts, each of which shall be deemed to be
an original, but all such separate counterparts shall together constitute but
one and the same instrument.  Delivery by one or more parties hereto of an
executed counterpart of this letter agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this letter agreement.  Any party delivering an
executed counterpart of this letter agreement by facsimile or other electronic
method of transmission shall also deliver an original executed counterpart to
the Administrative Agent, but the failure to do so shall not affect the
validity, enforceability, or binding effect of this letter agreement.


[remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

BORROWER:
USA TECHNOLOGIES, INC.
   


By: /s/ Stephen P. Herbert


Name: Stephen P. Herbert


Title: Chairman and Chief Executive Officer




--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND SOLE LENDER:




JPMORGAN CHASE BANK, N.A.
     
By: /s/Eleftherios J. Karsos
 
Name: Eleftherios Karsos


Title: Authorized Officer




--------------------------------------------------------------------------------

CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTORS


Each of the undersigned (a) acknowledges receipt of the foregoing consent (the
“Agreement”); (b) consents to the execution and delivery of the Agreement; and
(c) reaffirms all of its obligations and covenants under the Credit Agreement
(as defined in the Agreement) and all of its other obligations under the Loan
Documents to which it is a party, and, agrees that none of its obligations and
covenants shall be reduced or limited by the execution and delivery of the
Agreement or any of the other instruments, agreements or other documents
executed and delivered pursuant thereto.


This Consent, Reaffirmation, and Agreement of Guarantors (this “Consent”) may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  This Consent may be executed by
each party on separate copies, which copies, when combined so as to include the
signatures of all parties, shall constitute a single counterpart of the Consent.


As of November 15, 2018



 
STITCH NETWORKS CORPORATION
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chairman and Chief Executive Officer
     
USAT CAPITAL CORP, LLC
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chairman and Chief Executive Officer
     
CANTALOUPE SYSTEMS, INC.
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chairman and Chief Executive Officer






--------------------------------------------------------------------------------